Citation Nr: 0600885	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia (AML). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1978, including service in Vietnam from April 22, 
1969, to July 18, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board issued a decision in February 2005 that, in part, 
affirmed the RO's determination that new and material 
evidence had been received to reopen the claim for service 
connection for AML.  The Board thereupon remanded the case to 
the RO, via the Appeals Management Center (AMC), Washington, 
DC, for further development and for a merits-adjudication of 
the issue of service connection for AML.  The case has been 
returned to the Board for continuation of appellate review.  


FINDING OF FACT

It is at least as likely as not that the veteran's AML is 
attributable to herbicide exposure during military service.  


CONCLUSION OF LAW

AML was incurred in military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claim for service connection for AML.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue, 
given the favorable nature of the Board's decision.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

In addition, certain chronic diseases, including 
malignancies, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis.  In regard to the veteran's claim relating AML to 
military service, the medical evidence demonstrates that AML 
was first shown to be present about 20 years after the 
veteran completed military service, and hence, long beyond 
the one year period for presumptive service connection for 
malignancies, generally.  

In regard to his claim relating AML to herbicide exposure 
(specifically, Agent Orange), the fact that the veteran had 
service in Vietnam during the Vietnam era is sufficient, in 
and of itself, to presume he had herbicide exposure while 
there.  However, his current AML is not among the conditions 
listed above at 38 C.F.R. § 3.309(e).  So, he is not entitled 
to a grant of service connection for AML, specifically, on a 
presumptive basis.  

There remains the question of whether the veteran has 
presented evidence sufficient to support a claim of service 
connection for AML on a direct basis.  The veteran has 
provided three statements from physicians that suggest a link 
between the veteran's exposure to herbicides in service-
specifically Agent Orange-and his later demonstrated AML.  
The physicians are all specialist in hematology or oncology.  
While acknowledging that the exact causative effect of 
herbicides on leukemia remains unclear, the physicians 
pointed out that the role of herbicide exposure in the 
development of AML cannot be ruled out.  In this regard, one 
physician stated that VA recognizes lymphomas as related to 
herbicide exposure, and noted that lymphomas, like leukemia, 
are white cell cancers.  

The Board notes the published notification of a final VA rule 
including chronic lymphocytic leukemia as a presumptive 
disorder associated with Agent Orange exposure.  That final 
rule mentioned that the July 2003 issue of the Agent Orange 
Review addressed the Secretary' s decision regarding chronic 
lymphocytic leukemia.  See 68 Fed. Reg. 59,540 (Oct. 16, 
2003).  That article also reported that the National Academy 
of Sciences' Institute of Medicine had not found acute 
myeloid leukemia to be associated with herbicides used in 
Vietnam.  VA Agent Orange Review, Vol. 19, No. 2, p. 5 (July 
2003).

In its February 2005 remand, the Board remarked that 
statements from private physicians indicated that the 
veteran's AML could not be dissociated from his exposure to 
Agent Orange.  The Board went on to observe that the opinions 
from private physicians appeared inconsistent with the 
scientific research VA published in July 2003.  

The Board's remand directed that a VA medical specialist 
refer to the records in this case and provide a medical 
opinion as to whether it is at least as likely as not that 
the veteran's AML was incurred as a result of herbicide 
exposure during military service.  The VA specialist was 
directed to reconcile any opinion given with private medical 
reports and with the July 2003 issue of the Agent Orange 
Review.  

A VA medical specialist, in May 2005, provided an opinion in 
response to the question posed in the Board's remand.  The 
physician is a chief of hematology/oncology.  He stated that 
there is nothing in the published literature establishing a 
link between herbicide exposure and the subsequent 
development of AML.  At the same time, the specialist went on 
to state that there is nothing in the literature that has 
shown herbicide exposure to be incapable of causing AML.  The 
examiner remarked that his interpretation could not extend 
beyond those facts.  He reiterated that the available 
published data do not support a claim that herbicides cause 
AML, nor do they conclusively show that herbicides cannot 
cause AML.

The VA specialist's opinion leaves unresolved the previously 
mentioned inconsistency between the above-mentioned issue of 
Agent Orange Review and the several statements by private 
specialists.  The VA specialist's opinion, coupled with the 
statements from private specialists, is sufficiently 
persuasive to allow the conclusion that it is at least as 
likely as not that the veteran's AML resulted from herbicide 
exposure during his service in Vietnam.  The evidence in this 
case is in relative equipoise, and the benefit of the doubt 
must be resolved in the appellant's favor.  With resolution 
of reasonable doubt in the appellant's favor, service 
connection for AML is warranted.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for AML is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


